                                           Case 3:21-cv-03661-WHO Document 7 Filed 09/22/21 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT
                                   2                             NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     SIMON THORNTON,                                     Case No. 21-cv-03661-WHO (PR)

                                   5
                                                        Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   6
                                                  v.
                                                                                             Dkt. No. 3
                                   7     ANN MOORMAN,

                                   8
                                                        Defendant.

                                   9

                                  10                                           INTRODUCTION
                                  11          Plaintiff Simon Thornton alleges Ann Moorman, the California state court judge who

                                  12   presided over his criminal trial, issued a ruling that violated his constitutional rights. His 42
Northern District of California
 United States District Court




                                  13   U.S.C. § 1983 complaint containing these allegations is now before me for review pursuant to 28

                                  14   U.S.C. § 1915A(a). This federal civil rights suit is DISMISSED. State court judges are

                                  15   absolutely immune from suit under § 1983 for actions performed in their judicial capacity.
                                  16                                      STANDARD OF REVIEW
                                  17          A federal court must conduct a preliminary screening in any case in which a
                                  18   prisoner seeks redress from a governmental entity or officer or employee of a
                                  19   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  20   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  21   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  22   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                  23   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  24          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                  25   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                  26   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                  27   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                  28   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                             Case 3:21-cv-03661-WHO Document 7 Filed 09/22/21 Page 2 of 2




                                   1   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   2   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                   3   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754-55
                                   4   (9th Cir. 1994).
                                   5            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9                                           DISCUSSION
                                  10            Thornton alleges that state court judge Ann Moorman, who presided over his
                                  11   criminal trial in Mendocino County, issued a ruling during his trial that violated his
                                  12   constitutional rights. (Am. Compl., Dkt. No. 5 at 2-3.)1 Such a claim cannot proceed. A
Northern District of California
 United States District Court




                                  13   state judge is absolutely immune from civil liability for damages for acts performed in his
                                  14   or her judicial capacity. See Pierson v. Ray, 386 U.S. 547, 553-55 (1967); Duvall v.
                                  15   County of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001). Accordingly, this federal civil
                                  16   rights action will be dismissed.
                                  17                                        CONCLUSION
                                  18            This federal civil rights suit is DISMISSED. The Clerk shall terminate all pending
                                  19   motions, enter judgment in favor of defendant, and close the file.
                                  20            IT IS SO ORDERED.
                                  21       Dated: September 22, 2021
                                                                                          _________________________
                                  22
                                                                                          WILLIAM H. ORRICK
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28   1
                                           Thornton’s motion for leave to file an amended complaint is GRANTED. (Dkt. No. 3.)
                                                                                      2
